DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
There is no reference character 40 in any of the figures as stated on at least Page 12 line 41 and Page 17 lines 27 and 28 of the description.
There is no reference character 37 in any of the figures as stated on Page 15 line 17 of the description.
There is no reference character 49 in any of the figures as stated on Page 18 line 3 of the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Examiner specifically notes “Extensive mechanical and design details of an apparatus should not be included in the abstract.” The abstract of the instant application contains reference numerals referring to the mechanical and design details of the apparatus in the drawings. 

Claim Objections
Claims 2, 5, and 15 are objected to because of the following informalities:  
Claims 2 through 15 should read “the track kit” for the purpose of consistency.
Claim 5 line 3 should read “the upper end of the shock absorber for the purpose of consistency”. 
Claim 15 line 9 should read “the shock absorber” for the purpose of consistency.
 Appropriate correction is required.
Claims 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 12: Lines 2-3 recite “the pinch wheel axle” which renders the claim indefinite because it does not depend from claim 10 where the pinch wheel axle is 
Additionally in regards to claim 12: line 4 recites “the shock connecting arm” which renders the claim indefinite because it does not depend from claim 2 where the shock connecting arm is introduced. It is unclear if the claim was meant to newly positively recite a shock connecting arm or if the claim was meant to depend from claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2015/0048671 A1).
In regards to claim 1: Hansen teaches a track kit (Figure 2 reference 20) for a vehicle (Figure 2 reference 10), the vehicle comprising a chassis (Figure 2 reference 11), a rear drive axle (Figure 3 reference 40) featuring two opposite wheel hub units (Figure 3 reference 52, Paragraph 0028 line 10) and a rear suspension (Examiner notes that Paragraph 0003 discusses a variety of wheeled vehicles that the track assembly can be 
In regards to claim 2: The track kit according to claim 1 is taught by Hansen. Hansen further teaches wherein the shock absorber connecting assembly comprises a shock connecting arm (Figure 12 reference 332) having a first end pivotably connected to the intermediate support member (Paragraph 0053) and a second end pivotably connected to the chassis (Paragraph 0052, examiner notes that it is indirectly pivotably connected to the chassis through the front idler wheel and intermediate support member) and the shock connecting arm is operably connectable to the lower end of the shock absorber (Paragraph 0054 lines 15-17) via a connection arranged between the first end and the second end (Paragraph 0054 lines 15-17).
In regards to claim 3: The track kit according to claim 1 is taught by Hansen. Hansen further teaches wherein the at least one track engaging element comprises at least one intermediate idler wheel (Figure 7 reference 300). 
Alternatively, Claims 1, 3, 7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean (US 2016/0194038 A1).
In regards to claim 1: Jean teaches a track kit (Figure 1B references 163 and 164) for a vehicle (Figure 1A reference 10), the vehicle comprising a chassis (Figure 1A reference 11), a rear drive axle (Figure 1A reference 21) featuring two opposite wheel hub units (Paragraph 0095 lines 5-8) and a rear suspension (Figure 1A reference 19), and the track kit comprises two track assemblies (Figure 1B references 163 and 164), each track assembly comprises an endless track (Figure 1A reference 41), a front idler wheel (Figure 4 reference 501, See Paragraph 0077 for application of Figure 4 to each of track 3-6), a rear idler wheel (Figure 4 reference 511), a drive wheel (Figure 1A reference 42), at least one swing arm (Figure 1A reference 44) and a shock absorber connecting assembly (Paragraph 0072), wherein the endless track comprises an external side featuring ground lugs for ground engagement (Paragraph 0078 lines 1-2, See Figure 1A) and an internal side featuring drive lugs for engagement with the drive wheel (Paragraph 0083 lines 1-6), and the internal side is circumferentially trained around and in contact with the front idler wheel, the at least one track engaging element, the rear idler wheel and the drive wheel (See Figure 1A); the drive wheel is connectable to one of the wheel hub units (Paragraph 0095 lines 5-6); the front idler wheel is arranged at a level above the at least one track engaging element (See Figure 4 at least part of the front idler wheel is at a level above the ground engaging wheels) and comprises a front idler wheel axle (Figure 18 reference 80) rigidly connectable to the chassis (Paragraph 0099, connected to 44 which is connected to the chassis); the at least one swing arm is pivotably connected to the intermediate support member and pivotably connectable to the chassis (Paragraph 0101); the shock absorber connecting assembly is connected to the intermediate support member and operably connectable to a lower end of a shock absorber having an upper end operably connected to the chassis (See arrangement in Figure 1A, and Paragraph 0072).
In regards to claim 3: The track kit according to claim 1 is taught by Jean. Jean further teaches wherein the track engaging element comprises at least one intermediate idler wheel (Figure 4 references 503-506
In regards to claim 7: The track kit according to claim 1 is taught by Jean. Jean further teaches wherein each track assembly comprises a front shock absorber (Figure 4 reference 52) operably connected to a front section of the intermediate support member and operably connectable to the chassis (Paragraph 0102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Shore (US 2005/0062239 A1). The track kit according to claim 1 is taught by Hansen. Hansen fails to teach a rear suspension locking device arrangeable to prevent vertical movement of the wheel hub units relative to the chassis during use. However, Shore teaches a rear suspension locking device arrangeable to prevent vertical movement of the wheel hub units relative to the chassis during use (Abstract) to prevent movement of the chassis during loading and unloading . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jean in view of Kautsch (US 9505454 B1). The track kit according to claim 1 is taught by Jean. Jean does not explicitly teach wherein the shock absorber connecting assembly comprises a shock connecting arm having a first end pivotably connected to the intermediate support member and a second end pivotably connectable to the chassis, and the shock connecting arm is operably connectable to the lower end of the shock absorber via a connection arranged between the first end and the second end. However Kautsch teaches a suspension system (Figure 4 reference 74) between the frame of a vehicle and a track system of the vehicle (Column 10 lines 34-48) wherein the shock absorber connecting assembly comprises a shock connecting arm (Figure 4 reference 85) having a first end pivotably connected to the intermediate support member (Column 10 lines 42-44) and a second end pivotably connectable to the chassis (Column 10 lines 38-40), and the shock connecting arm is operably connectable to the lower end of the shock absorber (Figure 4 reference 80) via a connection arranged between the first end and the second end (See arrangement in Figure 4) to isolate the spring from all loads except loads in the height direction of the track assembly to ensure that the spring deforms in this direction only (Column 10 lines 45-48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Jean to include the suspension assembly of Kautsch that is pivotable relative to both the chassis and the track .
Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jean in view of Shore (US 2005/0062239 A1). The track kit according to claim 1 is taught by Jean. Jean fails to teach a rear suspension locking device arrangeable to prevent vertical movement of the wheel hub units relative to the chassis during use. However, Shore teaches a rear suspension locking device arrangeable to prevent vertical movement of the wheel hub units relative to the chassis during use (Abstract) to prevent movement of the chassis during loading and unloading of the vehicle and to maintain a constant chassis height to increase speed and efficiency when the vehicle is in use (Paragraphs 0016 and 0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally add the rear suspension locking device of Shore to the vehicle of Jean so as to maintain a constant chassis height to increase speed and efficiency when the vehicle is in use. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jean in view of Brazier (US 2017/0210434 A1). The track kit according to claim 1 is taught by Jean. Jean fails to teach wherein each track assembly comprises a pinch wheel in contact with the external side of the endless track and arranged adjacent to the drive wheel and rear of the front idler wheel. However, Brazier teaches a track assembly comprising a pinch wheel (Figure 1 reference 44) in contact with the external side of the endless track and arranged adjacent to the drive wheel (Figure 1 reference 8) and rear of the front idler wheel (Figure 1 reference 40) to maintain track tension, prevent separation of the track from the drive sprocket, and minimize track dislodgement (Paragraph 0014 lines 10-18). Therefore, it would have been obvious to one of . 
Allowable Subject Matter
Claims 5, 6, 8, 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a. In regards to claim 5: The track kit according to claim 4 is taught by Hansen in view of Shore and Jean in view of Shore. However, the combinations with Shore fail to teach wherein the rear suspension locking device is a part of the shock absorber connecting assembly and comprises a first connection for an upper end of the at least one shock absorber. Additional prior art also failed to teach the specific connections of a rear suspension locking device as claimed. 
b. In regards to claim 6: The track kit according to claim 4 is taught by Hansen in view of Shore and Jean in view of Shore.  However, the combinations with Shore fail to teach wherein the rear suspension locking device comprises a second connection for a vertically movable portion of the rear suspension and a third connection for connecting the rear suspension locking device to the chassis. Additional prior art also failed to teach the specific connections of a rear suspension locking device as claimed. 
c. In regards to claim 8: The track kit according to claim 1 is taught by both Hansen and Jean. The prior art fails to teach front and rear swing arms that are both pivotably connected to an intermediate support member and to the chassis. The swing arms of both 
d. In regards to claim 10: The track kit of claim 9 is taught by Jean in view of Brazier. The combination and additional prior art fails to teach wherein the pinch wheel comprises a pinch wheel axle being rigidly connectable to the chassis. The axle of Brazier is connected instead to the frame of the track assembly. The frame is not rigidly connected to the chassis of Brazier so there is neither a direct or indirect rigid connection of the pinch wheel axle to the chassis of the vehicle. Furthermore, additional prior art such as Markku (FR 2 580 579) appears to teach a pinch wheel, however, the pinch wheel also acts as the drive wheel and would not meet the limitations of claim 9 nor would there be motivation to alter the pinch wheel of Brazier in this way for the mere purpose of connecting the pinch wheel axle to the chassis of the vehicle rather than to the frame of the track assembly. 
In regards to claim 11: The track kit according to claim 1 is taught by both Jean and Hansen. The prior art fails to teach additional support framework connected to the chassis and the front idler wheel axle of the track assemblies and additionally where the swing arm of the track assembly is pivotably connected to the support framework as well. Johnson (US 3901335) teaches supports (Figure 1 references 38) that connect the axles of idler wheels to the chassis of a vehicle. However, the same supports do not also pivotably connect a swing arm of a track system nor would it be obvious to modify them in such a 
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 12 depends upon claim 11 which contains allowable subject matter. However, claim 12 is also rejected under 112b. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.R.H./Examiner, Art Unit 3611                 


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611